NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    ____________

                                     No. 16-3343
                                    ____________


                                   JOSEPH SMITH,
                                             Appellant

                                           v.

    SUSQUEHANNA UNIVERSITY; SCOTT A. MOYER, individually and in his
          official capacity as officer of Susquehanna University Department of
        Public Safety; CURT BROWN, individually and in his official capacity
           as officer of Susquehanna University Department of Public Safety;
      THOMAS A. RAMBO, individually and in his official capacity as Assistant
Vice President for Student Life and Director of Public Safety at Susquehanna University



                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 4-14-cv-00116)
                     District Judge: Honorable Matthew W. Brann



                      Submitted under Third Circuit LAR 34.1(a)
                                 on March 24, 2017

          Before: SMITH, Chief Judge, JORDAN and ROTH, Circuit Judges


                             (Opinion filed: July 13, 2017)
                                     ________________

                                         OPINION*
                                     ________________


ROTH, Circuit Judge

          Joseph Smith appeals the District Court’s entry of summary judgment in favor of

appellees Scott Moyer, Curt Brown, and Thomas Rambo on Smith’s claims for alleged

violations of his Fourth Amendment rights. For the reasons set forth below, we will

affirm.

                                              I.1

          Smith was a student at the private college, Susquehanna University, where he

lived in a dormitory building on campus. Pursuant to University policy,2 dormitory

buildings “may be searched and items seized if there is reasonable cause to believe that a

student(s) is using his or her room for a purpose in violation of federal, state, or local law

or of university regulations.” On the evening of January 23, 2012, a resident advisor in

Smith’s dormitory building called the University’s Department of Public Safety and

spoke with Public Safety Officer (PSO) Patty McGee to report an odor of marijuana

outside Smith’s door. McGee sent an email to Brown and Moyer, two other PSOs,



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  As Smith’s claims were decided at summary judgment, we view all facts in the light
most favorable to Smith and make all reasonable inferences in his favor. American Eagle
Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009).
2
  The policy is contained in a student handbook which was given to Smith at the time of
his enrollment at Susquehanna.
                                              2
reporting her observations. Nothing further was done that evening. The next morning,

Brown and Moyer approached Rambo, the Director of the Department of Public Safety,

with McGee’s report. Rambo determined that McGee’s observations were sufficient to

establish reasonable cause,3 and authorized a search of Smith’s room. Brown and Moyer

proceeded to Smith’s room and announced their presence, but Smith did not consent to a

search of the room.

       What happened next is disputed. Smith testified that Brown and Moyer “pushed

the door open” and “forced [their] way into the room.” According to Smith, Brown said

he was a cop. Smith also stated that both PSOs wore clothing that looked very much like

a police uniform. Smith acknowledged, however, that “it said Susquehanna University

on the uniform” and that neither PSO had a gun, handcuffs, or a baton. Brown and

Moyer denied forcing their way into the room, and denied that either of them stated that

they were police officers. Smith then called his father, who remained on the line for the

remainder of the encounter.4 Smith told his father that two “security people” had

“[p]ushed into his room,” after which his father requested to be put on speaker phone. At

this point, Smith told his father that he was speaking to two security people.

       The PSOs proceeded to search Smith’s room for fifteen minutes while Smith was

present. Smith and his father both testified that the officers found nothing during this


3
  The parties do not dispute that any use of marijuana violates “federal, state, or local law
or [] university regulations” for purposes of the administrative search provision of the
university policy.
4
  Smith testified that he only called his father after Brown and Moyer began searching his
room. Brown and Moyer, on the other hand, testified that Smith called his father before
they began the search.
                                              3
period. Then Smith was allowed to leave. According to the PSOs the search continued

after Smith left, lasting for approximately an hour. Brown testified that their search

recovered marijuana, hallucinogenic mushrooms, crack cocaine, and various drug

paraphernalia. Smith has denied possessing or using any drugs in his room. The PSOs

documented and confiscated the contraband drugs, removing them to a secure area on

campus and notifying the local police department. Police officers then took custody of

the drugs and commenced drug possession charges against Smith. Smith does not

suggest that the police themselves took part in the search of his room, or were otherwise

involved before being contacted by Brown and Moyer.

         Smith was prosecuted for the drug offenses in the Court of Common Pleas for

Snyder County. During the course of his criminal prosecution, Smith moved to suppress

the evidence recovered from his room as violative of the Fourth Amendment. After

hearing testimony from Smith, his father, and the PSOs, the judge made the following

findings:

                      Based on the testimony presented, the Court does not
               find that state action was involved in the search of Mr.
               Smith’s room . . ..

                      The Court further finds that the search was conducted
               in accord with the Susquehanna University policy . . ..

                      The Court finds that the search conducted by DPS
               officers was based on reasonable belief that there were – the
               room was being used in violation of the law.5

Thereafter, Smith entered a plea of nolo contendere to possession of a controlled

substance and was sentenced to time served.
5
    JA 227.
                                              4
       Smith brought suit under against Susquehanna University,6 Brown, Moyer, and

Rambo, alleging that the search of his room violated the Fourth Amendment’s

proscription on unreasonable searches and seizure and its state law analog. He sought

damages pursuant to 42 U.S.C. § 1983 and injunctive and declaratory relief pursuant to

Pennsylvania state law. Following discovery, the District Court adopted a magistrate

judge’s report and recommendation, granted summary judgment to the defendants on

Smith’s Fourth Amendment claims, and closed the case.

                                            II.7

       Smith appeals the entry of summary judgment on his claims against the three

defendants, arguing that the District Court failed to appropriately consider his testimony

and that of his father in finding that Brown, Moyer, and Rambo were not state actors and

that the search was conducted in accordance with the University’s policy. We exercise

plenary review of a district court’s grant of summary judgment,8 and may affirm on any

basis that is supported by the record.9

       Our obligation to “give to a state-court judgment the same preclusive effect as

would be given that judgment under the law of the State in which the judgment was

rendered”10 precludes Smith from relitigating the question of whether Brown, Moyer, and


6
  All claims against Susquehanna University were dismissed for insufficient allegations
as to the existence of a formal policy or custom.
7
  The District Court had jurisdiction over this matter pursuant to 28 U.S.C. § 1331, and
we have jurisdiction over Smith’s appeal pursuant to 28 U.S.C. § 1291.
8
  Nat’l Amusements Inc. v. Borough of Palmyra, 716 F.3d 57, 62 (3d Cir. 2013).
9
  Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011).
10
   Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). Thus, rulings on
federal constitutional questions in state proceedings may continue to have preclusive
                                             5
Rambo were state actors. Under Pennsylvania law, “when an issue of fact or of law is

actually litigated and determined by a valid final judgment, and determination of the issue

was essential to judgment, the determination on that issue is conclusive in a subsequent

action between the parties, whether on the same or a different claim.”11 Smith does not

contest that the question of state action was actually litigated or was essential to the

denial of his suppression motion; rather, he argues only that the suppression ruling

followed by his plea of nolo contendere was not a “valid final judgment.”

       Pennsylvania courts have squarely held that collateral estoppel can block civil

actions “once a criminal defendant has been convicted and sentenced . . ..”12 In

Pennsylvania, therefore, a trial court’s interlocutory orders become final, and entitled to

preclusive effect, upon a defendant’s conviction, even if there is no admission or finding

of guilt.13 Thus, while Smith correctly notes that a nolo plea is not an admission of guilt,

we have held that such pleas are indisputably “tantamount to a conviction,” and may be

relied upon where the “fact of conviction, not the plea, . . . [is] the operative fact . . ..”14

Here, therefore, acceptance of Smith’s nolo plea and his subsequent conviction rendered




effect in federal civil rights litigation. See San Remo Hotel, L.P. v. City and Cty. of San
Francisco, California, 545 U.S. 323, 343-44 (2005).
11
   McNeil v. Owens-Corning Fiberglas Corp., 680 A.2d 1145, 1147-48 (Pa. 1996)
(citation omitted).
12
   Shaffer v. Smith, 673 A.2d 872, 875 (Pa. 1996) (emphasis added).
13
   See Lapcevich v. Erie Ins. Exchange, 3 Pa. D. & C.4th 115, 120 (Pa. Ct. Comm. Pl.
1988) (“In civil rights actions the decision of the trial court on a suppression motion
followed by a conviction is the final judgment which by collateral estoppel prevents
recovery in a civil suit for damages.”) (citations omitted).
14
   United States v. Poellnitz, 372 F.3d 562, 569 (3d Cir. 2004) (internal quotation marks
and citation omitted).
                                                6
the denial of the suppression motion a final judgment entitled to preclusive effect.15

Accordingly, we must give conclusive effect to the Court of Common Pleas’

determination that Brown, Moyer, and Rambo were not state actors in conducting the

search of Smith’s room. As claims pursuant to 42 U.S.C. § 1983 may only lie against

state actors,16 this determination mandates judgment in favor of the appellees on all of

Smith’s federal constitutional claims.17

                                            III.

       For the foregoing reasons, we hold that Smith is precluded from relitigating the

question of whether Brown, Moyer, and Rambo were state actors in conducting a search

of his dormitory room. Accordingly, we will affirm the District Court’s grant of

summary judgment.




15
   The record makes abundantly clear that the Court of Common Pleas believed the
suppression motion turned entirely on whether Brown and Moyer were state actors. See
JA. 227 (“The suppression issue rises or falls on whether what took place on January
24th, 2012 constitutes state action.”). Thus, the Court of Common Pleas’ resolution of
the state action question was essential to its denial of the suppression motion.
16
   Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (“Thus, a plaintiff seeking to hold an
individual liable under § 1983 must establish that she was deprived of a federal
constitutional or statutory right by a state actor.”) (emphasis added).
17
   As such, we need not address any of Smith’s other contentions.
                                             7